                                                                      FILED
                  IN THE UNITED STATES DIS1RICT COURT                  oc:c   02 2019
                      FOR THE DISTRICT OF MONTANA                     Clerk, U.S Courts
                                                                      District Of Montana
                           MISSOULA DIVISION                           Missoula Division



  EUGEN DESHANE MITCHELL,
  SHAYLEEN MEUCHELL, on their                     CV 19-67-M-DLC
  own behalfand as next friend ofB.M.,

                                                   ORDER
                       Plaintiffs,


  vs.


  FIRST CALL BAIL AND SURETY,
  INC., ALLEGHENY CASUALTY
  COMPANY, INTERNATIONAL
  FIDELITY INSURANCE
  COMPANY, THE MONTANA CIVIL
  ASSISTANCE GROUP, MICHAEL
  RATZBURG, VAN NESS BAKER,
  and JASON HAACK,


                       Defendants.

        Before the Court is Plaintiffs' Motion for Partial Summary Judgment (Doc.

43) and Defendants First Call Bail and Surety, Inc., Allegheny Casualty Company,

and International Fidelity Insurance Company's Rule 56(d) Motion to Allow for

Discovery. (Doc. 57.) For the reasons explained, both motions will be granted in




                                        -1-
part and denied in part. 1 Because the parties are familiar with the facts, they will

not be restated here.

                                       Legal Standard

        Summary judgment is proper when the moving party demonstrates "that

there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter oflaw." Fed. R. Civ. P. 56(a). The moving party bears the

initial burden of demonstrating the absence of any genuine issues of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317,323 (1986). Where the moving party has

met its initial burden, the party opposing the motion bears the burden to

demonstrate that summary judgment is not proper. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 251-52 (1986).

                                          Discussion

       On August 9, 2019, Plaintiffs moved for summary judgment on their

declaratory judgment claims-claims 12 and 13 of the Complaint (Doc. 1). (Doc.

43.) Plaintiffs seek a declaration that two provisions of the Bail Bond Agreement

(Doc. 1-1) are unenforceable as void for public policy and/or unconscionable.

(Doc. 44 at 14, 18.) The provisions at issue include a clause that waives

Defendants' liability for any harms that result from bounty hunting and requires


       1
          To the extent this order differs from the Court' s comments regarding these motions at
its Rule 26(f) conference, the Court has reconsidered and will explain its reasoning infra.
                                               - 2-
Plaintiffs to indemnify Defendants against any associated costs including attorney

fees (the "hold harmless clause")2 and a clause that waives all claims arising from

Defendants' conduct (the "waiver clause"). 3 (Doc. 1-1 at 2, 4.)

        2
            In full, the hold harmless clause reads:

        In the event Defendant's apprehension and surrender is required for any reason,
        including Defendant's failure to appear at any of Defendant' s required Court
        proceedings or hearings, Defendant understands, acknowledges, assumes and
        accepts that Defendant's failure to appear and resulting apprehension to custody is
        an activity that poses a peculiar risk of harm both to the Defendant and to others,
        including any recovery agent(s), which is beyond and differs from the risks to
       which members of the public are commonly and generally subjected. Defendant
       acknowledges and agrees that if Defendant becomes subject to such apprehension
       and surrender, Defendant is voluntarily participating in the activity of
       apprehension and recovery such that the risk of harm of such activity is not
        peculiar to Defendant. Defendant acknowledges and understands the peculiar risk
       of such activity and Defendant is no longer a member of the general public who
       cannot anticipate such risk. Defendant knowingly accepts and assumes the
       subsequent risk of harm to Defendant and others arising out of such apprehension
       and surrender activities. Defendant agrees to defend, indemnify and hold
       harmless the Surety and/or Bail Producers (including all agents, representatives
       and employees thereof) for any injuries, harms, losses, claims, lawsuits, damages,
       losses [sic], liability, demands, actions, fees and expenses (including attorneys
       fees and costs) arising out of such activities.
(Doc. 1-1 at 2.)
       3
         In full, the waiver clause reads:

       To the maximum extent permitted by applicable law, you hereby waive any and
       all rights you may have under federal law (including, but not limited to, Title 28,
       Privacy Act-Freedom of Information Act and Title 6, Fair Credit Reporting Act)
       and any local or state law relating to Surety obtaining, and you consent to and
       authorize Surety to obtain, any and all private or public information and/or
       records concerning you from any party or agency, private or governmental (local
       state or federal), including, but not limited to, credit reports, Social Security
       Records, criminal records, civil records, driving records, tax records, telephone
       records, medical records, school records, worker compensation records, and
       employment records. You further authorize, without reservation, any party or
       agency, private or governmental (local, state, or federal) contacted by Surety to
       furnish to Surety or Bail Producer, in accordance with applicable law, any and all
       private and public information and records in their possession concerning you to
       the Surety and direct that a copy of this document shall serve as evidence of said
                                                  -3-
       The Declaratory Judgments Act provides that "[i]n a case of actual

controversy within its jurisdiction . . . any court of the United States ... may

declare the rights and other legal relations of any interested party seeking such

declaration." 28 U.S.C. § 220l(a). Before awarding declaratory relief, a district

court must "first inquire whether there is an actual case or controversy within its

jurisdiction." Principal Life Ins. Co. v. Robinson, 394 F.3d 665, 669 (9th Cir.

2005). Second, if a case or controversy exists, the court must decide whether to

exercise its jurisdiction by analyzing the Brillhart factors. Id. (citing Brillhart v.

Excess Ins. Co. ofAm., 316 U.S. 497 (1942)).

       Defendants argue that this issue is not justiciable and amounts to a request

for an advisory opinion because Defendants have not asserted their contractual

rights against Plaintiffs. This is simply not the case. Defendants have already

sought to dismiss Plaintiffs' claims by arguing that such claims are contractually

barred. (See Doc. 21 at 34-35.) Additionally, by ruling that the bondsman's

privilege originates in the contractual relationship between the parties (Doc. 54 at

10, 12-14), the Court has teed the parties up to argue whether and to what extent


       authorization. You irrevocably grant to Surety and Bail Producer, and their
       agents and representatives, the right to enter your residence, or any other property
       that you own or occupy, without notice, at any time, for the purpose of locating,
       arresting, and returning the Defendant to custody, and subject to applicable law,
       you waive and release any and all causes of action in connection therewith
       including, without limitation, torts of trespass and false imprisonment.
(Doc. 1-1 at 4.)
                                               - 4-
Mitchell contractually consented to the conduct in this case. This necessarily

places the waiver clause at issue in the litigation.

       Furthermore, Plaintiffs concern that Defendants will seek to enforce the hold

harmless clause against them if Plaintiffs prevail in litigation is not so speculative

an injury as to preclude standing. See Clapper v. Amnesty Int 'l USA, 568 U.S. 398,

401 (2013) (standing requires more than a speculative future injury; the injury

must be one that is "certainly impending"). Here, the analysis is simple: Litigation

has commenced. Defendants included an indemnification clause in the contract. It

requires no leap of faith to conclude that Defendants included the clause because

they intend to assert it. This Court has standing, and this matter is ripe for review.

      Nevertheless, the Court must still consider whether to exercise its discretion

over the subject matter by analyzing the Brillhart factors. Principal Life Ins., 394

F.3d at 672. In doing so, the Court is mindful of its duty to balance concerns of

"judicial administration, comity, and fairness to the litigants," as it considers the

following: ( 1) whether the question involves a "needless determination of state law

issues"; (2) whether the action is being pursued "as a means of forum shopping";

and (3) whether the court's decision will result in "duplicative litigation." Id.

( quoting Am. States Ins. Co. v. Kearns, 15 F .3d 142, 144 (9th Cir. 1994) and Gov 't

Employees Ins. Co. v. Dizol, 133 F.3d 1220, 1221 (9th Cir. 1998)). These factors


                                          -5-
are nonexclusive, and a federal court might also consider "whether the declaratory

action will serve a useful purpose in clarifying the legal relations at issue." Id.

(quoting Dizol, 133 F.3d at 1225, n.5).

       The Court's consideration of the contract does not involve a needless

determination of state law. Here, any interpretation of state law is not needless

because it is important to the parties, and the state law at issue (whether a contract

is void for public policy or unconscionable) is well-settled and does not require the

Court to speculate as to any novel questions.4 Second, there is no indication that

any forum shopping has occurred. This case is in federal court because Plaintiffs

assert RICO claims which gives rise to federal question jurisdiction. Finally, there

is no concern that this question involves duplicative litigation as there is no

separate state action. Here, the declaratory judgment claims are pied in the same

complaint as Plaintiffs' substantive claims which are all pending before this Court.

Finally, Plaintiffs' counsel has persuasively argued that it is important to Mitchell

and Meuchell to know whether the Court will enforce the indemnification of

attorney fees against them in the event that they prevail, as this would frustrate




       4
          Plaintiffs suggest that this Court may certify questions of enforceability to the Montana
Supreme Court if it finds that area oflaw unclear. (Doc. 44 at 27-30.) However, as the Court
has already determined that Montana law recognizes a common law bondsman' s privilege (Doc.
54 at 10-11 ), there are no longer any unsettled questions presented.
                                               -6-
their purpose in pursuing the litigation. For these reasons, the Court will exercise

its discretion over Plaintiffs' declaratory judgment claims.

   I.      Plaintiffs Twelfth Claim

        In their twelfth claim for relief, Plaintiffs seek a declaration from the Court

that the hold harmless and waiver clauses contained in paragraphs 5 and 15 of the

Bail Bond Agreement are unenforceable because the provisions are contrary to

public policy and unconscionable. (Doc. 1 at 64-65.) Plaintiffs argue that both

contentions are purely legal inquiries, and therefore there is no factual dispute that

would preclude summary judgment. (Doc. 44 at 7.)

        Defendants argue that summary judgment is not proper because the

enforceability of a contract does not occur in a legal vacuum and that questions of

waiver and unconscionability are fact-intensive. (Doc. 55 at 24, 29.) The Court

agrees with Defendants that the doctrine of unconscionability is a fact-intensive

inquiry. See Lenz v. FSC Sec. Corp., 414 P.3d 1262, 1274 (Mont. 2018).

However, the question of whether the contract is void for public policy presents a

purely legal question of contract interpretation. Mary J. Baker Revocable Tr. v.

Cenex Harvest States, Cooperatives, Inc., 164 P.3d 851, 857 (Mont. 2007).




                                          -7-
           Under Montana law, "all contracts5 that have for their object, directly or

 indirectly, to exempt anyone from responsibility for the person' s own fraud, for

willful injury to the person or property of another, or for violation oflaw, whether

willful or negligent, are against the policy of the law." Mont. Code Ann.§ 28- 2-

 702. "In Miller [v. Fallon Cty., 721 F.2d 342 (Mont. 1986)], the Montana Supreme

Court held that any waiver by which an entity (principal or agent) seeks to

contractually exculpate itself from liability arising out of negligent violations of

legal duties, whether those duties are rooted in case or statutes, is invalid." Spath

v. Dillon Enterprises, Inc., 97 F. Supp. 2d 1215, 1218 (D. Mont. 1999) (citing

Miller, 721 F.2d at 346).

        Defendants recognize that Montana law prohibits exculpatory clauses where

such clauses avoid liability for a party's own negligence or intentional torts but

argue that Montana law holds no such rule for indemnification clauses. (Id. at 12.)

However, this distinction is not triggered on facts where the party incurring the

indemnification obligation is the injured party.

        In Haynes v. Missoula County, 517 P.2d 370 (Mont. 1973), the Montana

Supreme Court considered the difference between exculpatory clauses (which

relieve a party from responsibility for their own negligence) and indemnification


       5
        Except for contracts with operators of recreational facilities like ski resorts, as described
in Montana Code Annotated§ 27- 1- 753. Id § 28- 2- 702.
                                                - 8-
clauses (which simply shift the costs ofliability). Id. at 377. The Court

determined that exculpatory clauses were against public policy because they "deny

the victim any redress by cancelling liability altogether" whereas an

indemnification agreement is a form of liability insurance. Id. The Court noted

that a rule finding exculpatory clauses void serves two public policy purposes: "(1)

To fix primary responsibility and liability on the tortfeasor whose conduct

occasioned the loss or injury, and (2) to make the victim whole." Id. Comparing

the clauses, the Court noted that the "first and most obvious distinction" between

the two is that indemnity clauses "involve the legal relations of three persons rather

than just two." Id.

      The significant distinction, however, is that [indemnification clauses]
      attempt to guarantee that the person injured as a proximate result of
      the negligence of the insured will be compensated for such injuries,
      whereas enforcement of the contract [with an exculpatory clause]
      would have just the opposite result of denying an injured person the
      right to be compensated for injuries proximately caused by another's
      negligence.

Id. Haynes then provided the following example of a valid indemnification

agreement: where a landlord requires a tenant to carry liability insurance to

indemnify the landlord for responsibility to third parties who might be injured on

the premises. Id. Such an agreement is valid because it does not have the effect of

"cancelling liability" for the tortfeasor- he or she is held liable even if someone

else pays for it. Nor does such an agreement deny the injured party redress.

                                         - 9-
Instead, it ensures that the victim is made whole by guaranteeing payment through

msurance.

       This is not the result advanced by Defendants. Where an indemnification

agreement requires a plaintiff to indemnify a defendant for injuries the plaintiff

sustains as a result of the defendant's negligence, the effect is an exculpatory

clause. See Baldwin Lynch Energy Corp. v. Schlumberger Tech. Corp., No. CV

12-95-BLG-DWM-JCL, 2013 WL 12130400, at *9 (D. Mont. Nov. 12, 2013)

(finding and recommendation submitted but never adopted due to settlement).

Were such an agreement upheld, it has the effect of "cancelling" the defendant's

liability altogether and depriving the plaintiff of any remedy. Section 28- 2- 702

prohibits this result.

       Here, the hold harmless clause purports to require the recipient of the bail

bond to "defend, indemnify, and hold harmless the Surety and/or Bail Producer

(including all agents, representatives and employees thereof) for any injuries,

harm, losses, claims, lawsuits, damages, losses [sic], liability, demands, actions,

fees and expenses (including attorneys fees and costs) arising out of such

activities." (Doc. 1-1 at 2.) The problem with this language is that an agreement

to immunize and indemnify the Surety and Bail Producer (and their agents) for any

harms encompasses unintentional and non-negligently caused harms as well as

negligent, willful, and fraudulently caused harms. To the extent the clause is used


                                         -10-
 to insulate the Defendants from liability or payment for their negligent, willful, or

fraudulent acts as it pertains to Plaintiffs, it violates § 28-2-702.

        The waiver clause contains a similar defect because it requires the recipient

of a bail bond to "waive any and all rights you have under federal law" which

would include Plaintiffs' RICO claim if applied here. (Id. at 4.) The waiver clause

further requires the recipient to "waive and release any and all causes of action in

connection therewith including, without limitation, torts of trespass and false

imprisonment." (Id.) This provision violates § 28- 2- 702 because it seeks to

exculpate Defendants from liability for their intentional torts or fraud. 6 As in

Miller, to the extent that litigation in this case determines that Defendants are liable

based on any willful, negligent or fraudulent conduct, this waiver of this liability is

void for public policy. Summary judgment is granted to Plaintiffs on their twelfth

claim for relief. 7 (Doc. I at 64-65.)




       6
          Defendants argue that the disclaimer contained in the provision "subject to the
applicable law" somehow saves the statute from invalidation under § 28- 2- 702. (Doc. 55 at 23.)
This is not the case. "Subject to the applicable law" means that the Court applies Montana law,
including § 28- 2- 702, which invalidates this term.
        7
          This does not mean that the waiver clause is void in its entirety. The waiver clause
provides the Surety with broad rights to collect various records and to enter any premises
occupied by the recipient of the bail bond in the event they fail to appear for court. (See Doc. 1-1
at 4.) Nothing in the Court's decision has any bearing on those portions of the clause which
apply to record collecting and consent to enter.
                                               -11 -
   II.      Plaintiffs' Thirteenth Claim

         Additionally, Plaintiffs move for summary judgment on their thirteenth

claim which seeks a declaration that the consent provisions in the Bail Bond

Agreement are unconscionable and contrary to public policy. Plaintiffs argue "a

contract term giving an armed militia permission to break into a home with

weapons drawn, before even asking the person out on bail to voluntarily surrender

himself' is contrary to policy because it exempts a party from responsibility for

their action. (Doc. 44 at 17.) As already noted in the Court's order on Defendants'

Motion to Dismiss, this is a question of fact that implicates whether the conduct at

issue conformed with the scope of consent. (Doc. 54 at 13.) In a more general

sense, nothing in the consent provision conflicts with public policy as a matter of

law. However, the consent provision could be invalid if the Court held that the

contract was unconscionable.

         In opposing Plaintiffs' Partial Motion for Summary Judgment, Defendants

brought their own Motion under Federal Rule of Civil Procedure 56(d). (Doc. 57.)

Defendants argue that, due to the "lightning quick" nature of this motion (it

occurred before the Court had ruled on Defendants' Motion to Dismiss and before

any formal discovery had begun), they lack the specific facts necessary to properly

oppose the issue. For this reason, Defendants request that the Court either deny




                                           - 12-
Plaintiffs' Motion or delay its ruling until they have had the opportunity to

participate in discovery. (Id at 2.)

         Federal Rule of Civil Procedure 56(d) provides that:

         If a nonmovant shows by affidavit or declaration that, for specified
         reasons, it cannot present facts essential to justify its opposition, the
         court may:
         ( 1) defer considering the motion or deny it;
         (2) allow time to obtain affidavits or declarations or to take discovery;
         or
         (3) issue any other appropriate order.

         A party seeking relief under 56(d), must establish: "(1) it has set forth in

affidavit form the specific facts it hopes to elicit from further discovery; (2) the

facts sought exist; and (3) the sought-after facts are essential to oppose summary

judgment." Family Home & Fin. Ctr., Inc. v. Fed Home Loan Mortg. Corp., 525

F.3d 822, 827 (9th Cir. 2008); Glaukos Corp. v. lvantis, Inc., No.

SACV18620JVSJDEX, 2018 WL 7348853, at *5 (C.D. Cal. Dec. 13, 2018).

Where, as here, a motion for partial summary judgment comes "lightning quick"

before the parties have had a chance to engage in discovery, the burden on the

party asserting a remedy under 56(d) is light. Burlington N Santa Fe R. Co. v.

Assiniboine & Sioux Tribes ofFort Peck Reservation, 323 F.3d 767, 773 (9th Cir.

2003).

         Here, Defendants have met their relatively light burden to show that

discovery is warranted prior to the Court's ruling on Plaintiffs' unconscionability


                                          -13-
argument. Defendant's counsel Matthew Baldassin submitted an affidavit that sets

forth the specific facts that counsel seeks in discovery. Specifically: "Mitchell's

familiarity with the criminal justice system, his understanding of the contents of

those agreements and the implications of his failure to comply their terms." (Doc.

57-1 at 2.) These facts do exist. Preliminary discovery has determined that

Mitchell has some familiarity with bail bondsmen, and Defendants naturally seek

to know how extensive this familiarity is. Further, this information is necessary to

the Court's determination of the issue. The question of whether a contract is

unconscionable is a "mixed question of fact and law under the totality of the

circumstances surrounding the execution of the contract." Lenz v. FSC Sec. Corp.,

414 P.3d 1262, 1274 (Mont. 2018). "Relevant factors include weaknesses in the

contracting process like those involved in more specific rules as to contractual

capacity, fraud, and other invalidating causes; the policy also overlaps with rules

which render particular bargains or terms unenforceable on grounds of public

policy." Restatement (Second) of Torts§ 208, cmt. a.

        Therefore, Defendants Rule 56(d) motion is granted in part. The Court will

deny Plaintiffs' motion for summary judgment on its thirteenth claim without

prejudice. Plaintiffs may renew their motion after discovery has occurred if they

wish.




                                        -14-
       IT IS ORDERED that Plaintiffs' Motion for Partial Summary Judgment

(Doc. 43) is GRANTED in part and DENIED in part. Plaintiffs are granted

summary judgment on their twelfth claim and denied summary judgment on their

thirteenth claim without prejudice. (Doc. 1 at 64.) Plaintiffs may renew this

motion in accordance with the Court's scheduling order (Doc. 78) and once

Defendants have completed discovery on the issues identified in Baldassin's

affidavit (Doc. 57-1 ).

      IT IS FURTHER ORDERED that Plaintiffs' Motion for Partial Summary

Judgment (Doc. 30) is stricken from the record. This motion was withdrawn by

counsel (Doc. 42) and is rendered moot as of this order.

      IT IS FURTHER ORDERED that Defendants' Motion re Motion for Partial

Summary Judgment (Doc. 57) is GRANTED in part and DENIED in part.

Defendants' motion is DENIED as to Plaintiffs' twelfth claim for relief and

GRANTED as to Plaintiffs' thirteenth claim.


      DATED this 2nd day of December, 2019.




                                      Dana L. Christensen, Ch ief istrict Judge
                                      Un ited States District Court


                                       - 15 -
